Citation Nr: 0425608	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

Records in the claims file reflect that the veteran was a 
member of the North Carolina National Guard from March 1949 
to August 1950, was on active duty from September 1950 to 
July 1952, was in the North Carolina National Guard from 
November 1953 to July 1954, and had active military service 
from July 1954 to August 1956.  

Service connection was denied for eye and cardiovascular 
disorders by a March 1964 rating decision, which became final 
as a result of the veteran's failure to file an appeal of the 
decision within one year after receiving notification thereof 
later in March 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  The veteran filed a notice 
of disagreement with that rating decision in February 2002.  
After receiving a statement of the case in December 2002, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in January 2003.  

The veteran and his spouse provided testimony at a Video 
Conference hearing conducted by the undersigned Veterans Law 
Judge in May 2004.  

As will be explained below, the issue of entitlement to 
service connection for a cardiovascular disorder is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

The Board notes that in his January 2003 substantive appeal 
the veteran appeared to raise the issue of entitlement to 
service connection for a gastrointestinal disability.  As 
that issue has not been developed by the RO, and is not 
inextricably intertwined with the current claims, it is 
referred to the RO for appropriate action.  See Flash v. 
Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  A March 1964 rating decision denied service connection 
for eye and cardiovascular disorders, and that decision 
became final when the veteran did not timely file an appeal 
from the decision after receiving notice of the decision in 
March 1964.  

2.  New evidence has not been submitted since the March 1964 
rating decision that is so significant it must be considered 
in order to fairly decide the merits of the claim for service 
connection for an eye disorder.  

3.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a cardiovascular disorder, has 
been submitted since the March 1964 rating decision.  


CONCLUSIONS OF LAW

1.  The March 1964 rating decision that denied service 
connection for an eye disorder and a cardiovascular disorder 
is final.  38 U.S.C.A. § 4005(c) (1952, Supp. 1962); 
38 C.F.R. §§ 3.104, 19.129 (1983); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).  

2.  The evidence received by VA since the March 1964 rating 
decision is not new and material with regard to the claim for 
service connection for an eye disorder; therefore, that claim 
is not reopened.  38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  New and material evidence regarding the issue of service 
connection for a cardiovascular disorder has been submitted 
since the March 1064 rating decision, and the claim is 
reopened.  38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran was provided notice 
in July 2001 regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by him and what VA 
was doing to assist with his claim.  Such notice was prior to 
a November 2001 rating decision that initially denied the 
claims.  Therefore, because the required notice in this case 
was provided to the veteran prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court.  

In addition, the Court held, in part, that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
He was informed in the December 2002 statement of the case 
and January 2003 and August 2003 supplemental statements of 
the case, as well as at the May 2004 Video Conference hearing 
before the undersigned Veterans Law Judge, of the need to 
submit any and all evidence he had that would assist VA in 
properly adjudicating his claims.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, along with 
all relevant VA and private medical records.  The veteran has 
also been afforded the opportunity to provide testimony 
regarding his claims at a Video Conference hearing before the 
undersigned Veterans Law Judge.  Furthermore, neither the 
veteran nor his representative has submitted any additional 
evidence, or identified any source from whom records could be 
obtained.  Under these circumstances, it is apparent that no 
additional evidentiary development is warranted since the 
file contains the relevant medical records and comprehensive 
information regarding the veteran's claims for service 
connection for eye and cardiovascular disorders.  Therefore, 
the Board finds that VA's duty to assist the veteran has been 
fully accomplished.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  An adverse determination as to either 
question is appealable.  Should such new and material 
evidence be presented or secured with respect to the claim, 
it shall be reopened and reviewed as to all of the evidence 
of record.  38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

I.  An Eye Disorder

The veteran contends that he developed eye problems in 
service after receiving eye drops in 1954 and then going out 
into sunlight.  He argues that his vision was fine on 
entering military service and only started to deteriorate 
after the eye drops were put in his eyes.  

Service connection was denied for an eye disorder by a March 
1964 rating decision that was not appealed, and which, 
consequently, is final.  38 U.S.C.A. § 4005(c) (1952, Supp. 
1962); 38 C.F.R. § 3.104, 19.129 (1983); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).  Therefore, the Board must determine whether new and 
material evidence has been received subsequent to the March 
1964 rating decision sufficient to reopen the claim for 
service connection for an eye disorder.  

At the time of the March 1964 rating decision the evidence of 
record included the veteran's service medical records which 
showed his eye sight was 20/20 in both eyes at the time of 
his enlistment in North Carolina National Guard in March 
1949.  An October 1954 record showed that visual acuity in 
both eyes was 20/20, and that they tired real quick.  A 
December 1954 notation in the records indicated that visual 
acuity was 20/25 in each eye, and that they were still 
troubling him.  In March 1955, visual acuity was 20/30 in 
each eye, and it was noted that the veteran had trouble from 
distant vision.  At the August 1956 discharge examination, 
visual acuity for distant vision was 20/20 in the right eye 
and 20/30 in the left eye, correctable to 20/20, while near 
vision was J-1 in each eye (the equivalent to 20/20 for each 
eye).  

Postservice evidence considered by the March 1964 rating 
decision included the report of a February 1964 VA medical 
examination and a January 1964 lay statement from the 
veteran's parents.  At the February 1964 examination, the 
veteran indicated that he had experienced blurriness in his 
eyes for a long time following dilation with atropine in 
1954, and he indicated that he had worn glasses since 1955.  
Visual acuity was found to be 20/100 in the right eye and 
20/100 in the left eye, with both eyes correctable to 20/20.  
The diagnosis was bilateral myopic astigmatism.  The lay 
statement from the veteran's parents noted that the veteran 
had never worn glasses prior to service and had failed to 
qualify for helicopter school in 1954 after he had drops put 
in his eyes.  

The March 1964 rating decision denied service connection for 
an eye disorder on the basis that the veteran's only eye 
disorder was myopic astigmatism, which was not considered a 
disability under the laws and regulations governing for which 
service connection may be granted.  

The evidence submitted since the March 1964 rating decision 
includes the following: (1) many private and VA medical 
records that show treatment for various eye disabilities 
since 1990, including glaucoma, cataracts, and proliferative 
diabetic retinopathy, but which do not contain any medical 
opinion suggesting that the veteran had any eye disorder in 
service, or reference any connection between the veteran's 
current eye disorders and his military service; and (2) 
testimony presented by the veteran and his spouse at the May 
2004 Video Conference hearing, in which they described the 
deterioration of the veteran's vision after his eyes were 
dilated in service, which prevented him from qualifying for 
helicopter school.  

The Board finds that the medical records received since March 
1964, and the veteran's various statements and testimony 
since then, are new, in that they were not previously 
considered.  The clinical records showing current diagnosis 
of glaucoma, cataracts, and proliferative diabetic 
retinopathy are new, but are not material in that they do not 
reflect that the veteran had an eye disorder in service for 
which service connection could be granted, or that any of his 
current eye disorders had its onset, or was aggravated, 
during active duty.  Prior evidence already established the 
presence of myopic astigmatism, which is classified as 
refractive error- a condition that is not considered a 
disease within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).  There remains an absence of competent 
medical evidence indicating the presence of an eye disorder 
in service, or a relationship between any of the veteran's 
current eye disorders and service.  Accordingly, the 
additional evidence submitted is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
an eye disorder.  Therefore, the evidence cannot be 
considered new and material for the purpose of reopening the 
claim for service connection for an eye disorder.  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has an eye disorder that 
began in service, he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Hence, his opinion is insufficient to demonstrate that he has 
an eye disorder that is related to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Cardiovascular Disorder

The veteran asserts that he currently has cardiovascular 
disability that is related to cardiovascular abnormality that 
was shown at his discharge examination in August 1956.  

Service connection was denied for a cardiovascular disorder 
by the March 1964 rating decision that was not appealed, and 
which, consequently, is final.  38 U.S.C.A. § 4005(c) (1952, 
Supp. 1962); 38 C.F.R. § 3.104, 19.129 (1983); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).  Therefore, the Board must determine whether new and 
material evidence has been received subsequent to the March 
1964 rating decision sufficient to reopen the claim for 
service connection for a cardiovascular disorder.  

The evidence of record at the time of the March 1964 rating 
decision included the veteran's service medical records.  The 
August 1956 discharge examination report indicated that 
evaluation of the veteran's heart, which had included an EKG, 
had revealed a mitral systolic murmur with irregularity.  
Listed under "defects and diagnoses" was a notation that 
the veteran had a ventricular extra systole with vertical 
beat, which was of no significance and had existed prior to 
his entrance into military service.  

Postservice evidence considered by the March 1964 rating 
decision included the February 1964 VA medical examination 
report and the January 1964 lay statement from the veteran's 
parents.  Evaluation of the veteran's cardiovascular system 
at the February 1964 examination, which included an EKG, 
revealed normal thrust, no thrills, and regular rate, rhythm, 
and force, with an occasional premature ventricular 
contraction.  No definite murmurs were heard in any position 
either before or after exercise.  M1 was considered to be 
slightly prolonged and was followed by a closing snap.  Blood 
pressure testing showed that diastolic readings (five) were 
all between 90 and 94.  The diagnosis was tachycardia with 
premature ventricular contractions, of unknown etiology.  In 
their lay statement, the veteran's parents indicated that a 
heart condition had been discovered at the veteran's 
discharge examination and that he tired easily when working 
hard or for a long period of time.  

The March 1964 rating decision denied service connection for 
a cardiovascular disorder on the basis that the current 
evidence did not show that the veteran had a discernable 
cardiovascular disorder.  

The evidence submitted since the March 1964 rating decision 
includes the many private and VA medical records which show 
treatment of cardiovascular disabilities, including 
hypertension and arteriosclerotic heart disease, since 1990, 
and the testimony provided by the veteran and his spouse at 
the May 2004 Video Conference hearing, in which they 
described the murmur discovered at the veteran's discharge 
examination and his current cardiovascular problems.  

In reviewing the evidence submitted since the March 1964 
rating decision in the light most favorable to the veteran, 
the Board finds that it is new because it has not been 
previously considered by VA and it shows he has 
cardiovascular disabilities, whereas in March 1964 he did 
not.  Moreover, the Board finds this evidence to be material 
because it is unclear as to whether any current 
cardiovascular disability may be related to the finding at 
the time of the veteran's discharge from service.  This 
evidence must be considered to fairly adjudicate the claim.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for a cardiovascular disorder, on the 
basis that the veteran has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding the claim.  See Bernard, 4 Vet. App. 384.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an eye 
disorder, this claim remains denied.  

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
cardiovascular disorder, the appeal is granted.  


REMAND

Inasmuch as a heart murmur was apparently present at the time 
of the veteran's discharge from service in August 1956, and 
he has developed cardiovascular disabilities since the March 
1964 rating decision that found an absence of any postservice 
cardiovascular disability, the Board believes it would be 
appropriate to seek a medical opinion as to whether the 
veteran's current cardiovascular disabilities are, in any 
way, related to his military service.  The Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the veteran's claim for entitlement to service 
connection for a cardiovascular disorder is remanded to the 
RO for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish in connection with his claim 
for service connection for cardiovascular 
disability.  

2.  Scheduled the veteran for a VA 
cardiovascular examination for the purpose of 
determining the nature and etiology of his 
current cardiovascular disabilities.  All 
indicated special studies should be 
performed, if not contraindicated.  The 
entire claims folder and a copy of this 
Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the veteran has a cardiovascular 
disorder that is related to his military 
service and the cardiovascular findings noted 
therein.  The examiner should also be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

3.  Advised the veteran of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding 
failure to report for scheduled VA 
examinations.  

4.  After the above requested actions have 
been completed, re-adjudicate the claim of 
entitlement to service connection for a 
cardiovascular disorder.  If the benefit 
sought on appeal remains denied, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
permit them an appropriate period of time to 
respond.  Thereafter, that claim should be 
returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



